           Case 1:11-cr-00678-RJS Document 30 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                                     No. 11-cr-678 (RJS)
          -v-
                                                                          ORDER
 ANTHONY NORTHINGTON,

                          Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a Status Report from the Probation Department, dated April 21, 2021,

which was ordered by the Court at the April 12, 2021 conference in this matter. The Probation

Department has confirmed that the government and counsel for Northington have been provided with

that Status Report. In light of the representations in that report, IT IS HEREBY ORDERED that

                                                                                             explaining

                                                                                and anger management

treatment providers to facilitate a conversation with Probation regarding treatment options. In that

                              shall also provide an update regarding whether the parties plan to move

forward with a hearing on the two contested violations of supervised release.

         Notwithstanding this letter update, Northington, his counsel, counsel for the government, and

a representative from the Probation Department are still directed to appear for a status conference in

this matter on Monday, April 26, 2021 at 2:00 p.m. in Courtroom 15A of the Daniel Patrick Moynihan

Courthouse, 500 Pearl Street, New York, NY 10007.

SO ORDERED.

Dated:          April 21, 2021
                New York, New York                      _______________________________
                                                        RICHARD J. SULLIVAN
                                                        UNITED STATES CIRCUIT JUDGE
                                                        Sitting by Designation
